Title: To Thomas Jefferson from Maria M. Derieux, 30 June 1826
From: Derieux, Maria M.
To: Jefferson, Thomas


Sir
Richmond
june 30 1826
As Mr Lancaster my Son-in-Law & Administrator of Mr Derieux decease’d. Is desirous to see all papers any way’s connected with those he left? Will you be so kind as to lend me for a few Day’s Mr Mazzei Will? I’l copy it & return it safe. That Favour will greatly ObligeSirYour’s most RespectfullyMaria M DerieuxPlease to Derect to me to the Care of Mess Lancaster & Denby Merchents Richmond